NO.    93-100
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1994


IN RE THE MARRIAGE OF

COLLEEN MARIE STRIZIC,
           Petitioner and Respondent,
     and
DANIEL J. STRIZIC,
           Respondent and Respondent.



APPEAL FROM:    District Court of the Second Judicial District,
                In and for the County of Silver Bow,
                The Honorable Mark P. Sullivan, Judge presiding.


COUNSEL OF RECORD:

           For Appellant:
                Mark A. Vucurovich, Henningsen, Vucurovich
                & Richardson, Butte, Montana
           For Respondent:
                Bernard J. "Bent1 Everett, Knight, Dahood,
                McLean & Everett, Anaconda, Montana



                             Submitted on Briefs:       August 26, 1993
                                             Decided:   January 20, 1994
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Appellant,      Daniel   Strizic,       appeals from a final decree of

dissolution of the Second Judicial District Court, Silver Bow

County, awarding      Respondent,    Colleen    Strizic,     monthly   maintenance

for four years and primary custody of their two children, and

dividing the marital estate.

     We affirm in part and remand in part.

     We consolidate the issues as follows:
     1.     Did the District Court err when, during the trial, it

awarded Colleen $4200 and one-half the parties' 1991 income tax
refund as retroactive temporary maintenance?

     2.     Did the District Court err when it awarded the parties

joint custody of the children, designating Colleen as the primary

custodial   parent?

     3.     Did the District Court err when it determined and

apportioned Daniel's inheritance as part of the marital estate?

     4.     Did the District Court err when it determined and

apportioned       Daniel's    premarital      Montana   Power    Company    stock

dividends as part of the marital estate?

     5.     Did the District Court err when it determined and

apportioned Daniel's premarital certificates of deposit as part of

the marital estate?

     6.     Did the District Court err in computing Daniel's monthly

income?

     7.     Did     the   District    Court      err    in    awarding    Colleen

maintenance?

                                         2
     The parties were married September 24, 1983, in Butte, Silver
Bow County.      At the time of dissolution, Colleen was 34 years of
age and Daniel was 35.       During the marriage, the parties enjoyed an
above-average     standard    of   living.    Daniel   acquired   substantial
premarital property and inherited substantial property during the
marriage.     He is employed by the Montana Power Company in Butte as
an analyst.     Colleen is a student in the Public Health Program at
Montana Tech in Butte and has no independent source of income. Two
children were born as issue of the marriage.            At the time of the
dissolution, the children resided with Colleen.
                                    ISSUE 1
     Did the District Court err when, during the trial, it awarded
Colleen $4200 and one-half the parties' 1991 income tax refund as
retroactive     temporary    maintenance?
     A maintenance award is proper if the court finds that the
spouse seeking maintenance:
           (a) lacks sufficient property to provide for his
     reasonable needs; and
           (b) is    unable to     support   himself   through
     appropriate employment or is the custodian of a child
     whose condition or circumstances make it appropriate that
     the custodian not be required to seek employment outside
     the home.
Section 40-4-203, MCA.
     Daniel argues that the District Court acted arbitrarily and
erred when, during the trial, it ordered him to make available to
Colleen retroactive temporary maintenance in the amount of $4200,
plus one-half the parties' 1991 income tax refund.            At trial, the


                                        3
     parties with Petitioner [Colleen] being designated as
     primary physical custodian and Respondent [Daniel] having
     reasonable rights of visitation.
The court then listed numerous considerations, pursuant to the
statute, that supported its custody determination.
     In   addition,,   it is clear from the record that the court
considered all the custody recommendations of the parties' experts.
The court considered the court-appointed counsel's recommendation
that would have required the children to reside on an alternating
monthly basis with each parent.       The court also heard from a
licensed clinical therapist, called by Colleen, who offered a
different custody recommendation, and testified as follows:
     I believe that she [Colleen] is an exceptionally good
     parent.   I think she provides an appropriate degree of
     nurturing for the children. I believe that she provides
     mental stimulation and she is very cognizant of their
     physical safety, all of which children need.     I also
     believe that she provides appropriate       limits and
     boundaries for those children.
     . . . .

     Q.  Would the plan proposed by [the court-appointed
     counsel], require a great deal of adjusting by the
     children?
     A. I just think its an impossible plan. . . . [I]t might
     serve the parents in some way, it does not serve the
     children.
     Q. Do you have any concerns about securities that the
     children or insecurities that the children might develop
     as a result?
     A. [I]ts my belief that children need predictability and
     consistency and reliability. . . . My fear would be that
     the children would be in such emotional turmoil from
     month-to-month waiting for the exchange to happen, moving
     to another house, moving to live with another parent that
     they may just shut down their feelings altogether. And


                                  5
     that could have severe impairment on them for the rest of
     their lives.
     While Daniel raises the issue of custody, he does not discuss

the reasons that the court has erred, but rather discusses all of
the custody concerns set forth in the court-appointed counsel's
conclusions,   which the court heard and rejected.
     We hold that the District Court did not abuse its discretion
when it determined child custody and we affirm on this issue.
     Because of the conflict in the testimony and record as to the
remaining issues in this case,        we are unable to make a final
determination as to any of those issues, and therefore, we remand
to the District Court for further proceedings on issues 3, 4, 5, 6,
and 7 to determine the bases upon which the court made its decision
and to develop a record upon which this Court can review these five
issues.
     Affirmed in part and remanded.



                                            Justice




                                  6
                                        January 20, 1994

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Mark A. Vucurovich, Esq.
Henningsen, Vucurovich & Richardson
P.O. Box 399
Butte, MT 59703

Bernard J. “Ben” Everett, Esq.
Knight, Dahood, McLean, Everett & Dayton
P.O. Box 727
Anaconda, MT 59711


                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE RF MqNTANA